Exhibit 10.3

 
SEVERANCE PLAN AND AGREEMENT
 
THIS SEVERANCE PLAN AND AGREEMENT (this “Agreement”) is entered into as of
2/12/14, by and between Ambassadors Group, Inc. (“AGI”) and Ambassador Programs,
Inc. (“API”), on the one hand, and Eric Anderson (the “Executive”), on the other
hand.  For purposes of this Agreement, AGI, API and their subsidiaries shall be
referred to collectively as the “Company”.
 
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to enter into this
Agreement with Executive to assure that the Company will have the continued
dedication of the Executive.  The Board further believes it is imperative to
diminish the distraction of the Executive by any uncertainties and risks
associated with involuntary severance and/or change of control of the Company,
while at the same time to safeguard for the Company its confidential and trade
secret information, its valuable business relationships and its highly trained
workforce. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.  Unless otherwise stated, all
capitalized terms used herein shall have the meanings set forth in Section 10.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the continued employment of the Executive
and the mutual covenants and agreements hereinafter set forth, the Company and
the Executive agree as follows:
 
1. Severance Benefits.  In consideration of the Executive’s compliance with all
of the terms of this Agreement, including but not limited to the noncompete,
nonsolicitation, nondisparagement and confidentially provisions below, and the
Executive’s execution of a General Release as of the effective date of the
Executive’s Termination of Service, in substantially the form attached hereto as
Exhibit A, the Company hereby agrees that, in the event of the Executive’s
Involuntary Termination Without Cause or Termination for Good Reason, the
Executive shall be entitled to the following “Severance Benefits”:
 
(a) Continued base salary for the six (6) month period (except in the event that
such Termination of Service occurs within the six (6) month period immediately
following a “Change In Control,” in which event it shall be base salary for the
twelve (12) month period) immediately following Termination of Service (the
“Severance Period”) at the annual rate in effect as of Termination of
Service.  Payments for such continued base salary shall commence upon the next
normal payroll date following Termination of Service and be paid in accordance
with the Company’s normal payroll practices over the same period such amounts
would otherwise have been paid had the Executive continued in the employ of the
Company.
 
(b) An annual bonus equal to 100% of the Executive’s “Target Annual Bonus”
established by the Company for the calendar year in which Termination of Service
occurs, payable at the same time the Executive’s annual bonus would otherwise
have been paid had the Executive continued in the employ of the Company and,
furthermore, payable whether or not the target is met.
 
(c) Continued medical insurance benefits (in the form of the payment of COBRA
benefits) comparable to the benefits provided to other executive’s of the
Company for the lesser of the Severance Period, or until the Executive becomes
reemployed with another employer and is eligible to receive medical benefits
under another employer-provided plan.
 
(d) Executive shall be fully vested in all outstanding unvested equity grants
under any Company stock option, stock appreciation right, or restricted stock
plan or agreement; provided, however any and all stock options must be timely
exercised in accordance with the existing stock option agreements between the
Executive and the Company.
 
(e) Notwithstanding the forgoing, the timing of payment of the Severance
Benefits shall be subject to and may be delayed in compliance with all
requirements of IRC Section 409A as provided in Section 10 below.
 
(f) Notwithstanding the foregoing, in the event that any Severance Benefits
payable under this Agreement or any other compensation, benefit or other amounts
payable from the Company for the benefit of the Executive are subject to the
deduction limitations and tax imposed by Sections IRC Sections 280G and 4999
(including any applicable interest and penalties), the Employee’s Severance
Benefits under this Agreement shall be limited so as to avoid the application of
any such excise taxes.
 
2. Noncompetition.  The Executive acknowledges and agrees that he or she has
received and shall continue to receive valuable Confidential Information and
Trade Secrets of the Company and exposure to key suppliers, service providers,
group leaders and tour customers of the Company.  Accordingly, because of
Executive’s access to, and knowledge of, the Company’s Confidential Information
and Trade Secrets and key suppliers, service providers, group leaders and tour
customers, as well as Executive’s extraordinary position within the Company,
Executive would be in a unique position to divert business from the Company and
to commit irreparable damage to the Company were Executive to be allowed to
compete with the Company or to commit any of the other acts prohibited below.
 
The Executive therefore agrees that, in order to protect the legitimate business
interests of the Company, the Executive shall not, during Executive’s employment
and for the Noncompete Period, directly or indirectly, own, organize, consult
with, be employed by, advise, be a partner of or joint venturer with, be a
director or managing member of, or otherwise assist or provide services to, any
Competitor within the Restricted Area except to the extent Executive is acting
on behalf of the Company or in furtherance of the Company’s interests.  The
Executive further agrees that, during Executive’s employment and for the
Noncompete Period, the Executive shall not, directly or indirectly, purchase any
equity securities of any corporation or other business (other than as a
shareholder or beneficial owner directly or indirectly owning one percent (1%)
or less of the outstanding securities of a public company) which is a Competitor
without the prior written consent of the Company.
 
3. Nonsolicitation of Employees.  The Executive acknowledges and agrees that the
Company has expended and will continue to expend significant time, effort and
resources in the hiring, training and development of an unusual and
extraordinary workforce whose identities and abilities the Executive would not
know of or learn but for his or her relationship with the Company.  The
Executive therefore agrees that, during Executive’s employment and for the
Nonsolicitation Period, the Executive shall not, directly or indirectly,
(a) solicit, or attempt to solicit, any employee of, consultant or tour group
leader associated with the Company to work for, contract with, become a partner
with or otherwise be retained by any other person or entity; (b) assist or
advise any other person or entity in hiring, employing, retaining or soliciting
such employees, consultants or tour group leaders; or (c) encourage any such
employee, consultant or tour group leader to be hired, employed, retained or
solicited by any other person or entity.
 
4. Nonsolicitation of Customers.  The Executive acknowledges and agrees that the
Executive possesses and may continue to receive valuable Confidential
Information and Trade Secrets of the Company and exposure to tour customers and
potential customers of the Company.  The Executive therefore agrees that, during
Executive’s employment and for the Nonsolicitation Period, the Executive shall
not, directly or indirectly, solicit any tour customers or potential customers
of the Company with whom the Executive had contact with or about whom Executive
learned information during Executive’s employment with the Company, on behalf of
any other entity or person.  Executive further agrees that he shall not
disparage the Company, its officers and directors or tour programs to such
customers or potential customers.
 
5. Nonsolicitation of Suppliers and Service Providers.  The Executive
acknowledges and agrees that the Executive has received and may continue to
receive valuable Confidential Information and Trade Secrets of the Company with
respect to its relationships with its suppliers and service providers such as
hotels, travel operators and other vendors and that the ability to acquire
services from such suppliers and service providers is limited.  Accordingly,
such relationships constitute valuable assets of the Company.  The Executive
therefore agrees that, during Executive’s employment and for the Nonsolicitation
Period, the Executive shall not, for, on behalf of or in connection with any
Competitor, directly or indirectly, solicit any suppliers or service providers
with whom the Executive had contact with or about whom Executive learned
information during Executive’s employment with the Company on behalf of any
other entity or person.  Executive further agrees that Executive shall not
disparage the Company, its officers, directors or tour programs to such
suppliers or service providers.
 
6. Nondisparagement.  The Executive hereby covenants and agrees to refrain from
disparagement, criticism, defamation or slander of the Company or any of its
employees, officers, directors, agents, products or services to anyone.
 
7. Confidentiality of Information.  The Executive acknowledges and agrees that
the Executive has been and shall be exposed to the Company’s Confidential
Information and Trade Secrets.  The Executive agrees to keep all such
information strictly confidential at all times.  Except as required by the
Executive’s duties for the Company or by virtue of a subpoena or other court
order applicable to the Executive, the Executive agrees not to make use of or
disclose any Confidential Information or Trade Secrets to any person, company,
firm, organization or other entity, or encourage any such person, company, firm,
organization or other entity to make use of such Confidential Information or
Trade Secrets.  The Executive’s obligations under this Section 7 shall survive
the Termination of Service.
 
8. Return of Documents and Electronic Media.  At the termination of the
Executive’s employment, the Executive agrees to promptly return to the Company
any and all documents and other tangible information and data, regardless of the
form in which it is recorded, as well as any and all copies and reproductions of
such documents or other tangible information and data (regardless of the form of
such copies or reproductions), which the Executive (i) received or obtained from
or on behalf of the Company or (ii) prepared, compiled or collected while
employed by the Company.  The Executive specifically agrees not to retain any
copies of any Confidential Information or Trade Secrets.
 
9. Ownership of Work Product.  All work product, data, documentation,
information or materials conceived, discovered, developed or created by the
Executive in the course of the Executive’s work for the Company (collectively,
the “Work Product”) shall be owned exclusively by the Company.  To the greatest
extent possible, any Work Product shall be deemed to be a “work made for hire”
(as defined in the United States Copyright Act, 17 U.S.C.A. §101 et seq., as
amended) and owned exclusively by the Company.  The Executive hereby
unconditionally and irrevocably transfers and assigns to the Company all right,
title and interest in or to any such Work Product.  The Company and the
Executive acknowledge that, pursuant to Wash. Rev. Code § 49.44.140(3), any
provision in this Agreement requiring Employee to assign his rights in any Work
Product does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) directly to the business of the employer, or (ii) to the employer’s actual
or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the employee for the employer.
 
10. Compliance with Section IRC 409A.
 
(a) Unless otherwise expressly provided, any payment of compensation by Company
to the Executive, whether pursuant to this Agreement or otherwise, shall be made
within two and one-half months (2½ months) after the end of the later of the
calendar year or the Company’s fiscal year in which the Executive’s right to
such payment vests (i.e., is not subject to a substantial risk of forfeiture for
purposes of IRC Section 409A).  Such amounts shall not be subject to the
requirements of subsection 10(b) below applicable to “nonqualified deferred
compensation.”  Each installment of any Severance Benefits provided for under
this Agreement shall be treated as a separate payment for purposes of
application of IRC Section 409A and subsection 10(b) shall not apply to that
portion of any amounts payable upon Termination of Service which (i) are
required to be paid within the 2½ period provided above, or (ii) qualify as
“involuntary severance” under IRC Section 409A because such amount is payable no
later than the end of the second year commencing after Termination of Service
and does not exceed the lesser of (A) two hundred percent (200%) of the
Executive’s annualized compensation from the Company for the calendar year
immediately preceding the calendar year during which the Termination of Service
occurs, or (B) two hundred percent (200%) of the annual limitation amount under
IRC Section 401(a)(17) of the Code (the maximum amount of compensation that may
be taken into account for purposes of a tax-qualified retirement plan) for the
calendar year during which Termination of Service occurs.
 
(b) All payments of “nonqualified deferred compensation” (within the meaning of
IRC Section 409A) are intended to comply with the requirements of IRC Section
409A, and shall be interpreted in accordance therewith.  Neither party
individually or in combination may accelerate, offset or assign any such
deferred payment, except in compliance with IRC Section 409A.  No amount shall
be paid prior to the earliest date on which it is permitted to be paid under IRC
Section 409A and Executive shall have no discretion with respect to the timing
of payments except as permitted under IRC Section 409A. In the event that the
Executive is determined to be a “specified employee” (as defined and determined
under IRC Section 409A) of Company at a time when its stock is deemed to be
publicly traded on an established securities market, payments determined to be
“nonqualified deferred compensation” payable by reason of Termination of Service
shall be paid no earlier than (i) the first day of the seventh (7th) calendar
month commencing after such Termination of Service, or (ii) the Executive’s
death, consistent with and to the extent necessary to meet the requirements IRC
Section 409A without the imposition of excise taxes.  Any payment delayed by
reason of the prior sentence shall be paid out in a single lump sum on the
earliest date permitted under IRC Section 409A in order to catch up to the
original payment schedule.
 
(c) All benefit plans, programs and policies sponsored by the Company are
intended to comply with all requirements of IRC Section 409A or to be structured
so as to be exempt from the application of IRC Section 409A.  All expense
reimbursement or in-kind benefits subject to IRC Section 409A which are provided
under this Agreement or, unless otherwise specified in writing, under any
Company program or policy shall be subject to the following rules: (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during one calendar year may not affect the benefits provided during any other
year; (ii) reimbursements shall be paid no later than the end of the calendar
year following the year in which the Executive incurs such expenses, and the
Executive shall take all actions necessary to claim all such reimbursements on a
timely basis to permit the Company to make all such reimbursement payments prior
to the end of said period, and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit by
the Executive.
 
(d) The Executive shall be responsible for the payment of all taxes applicable
to payments or benefits received from the Company.  It is the intent of the
Company that the provisions of this Agreement and all other plans and programs
sponsored by the Company be interpreted to comply in all respects with IRC
Section 409A, however, the Company shall have no liability to the Executive, or
any successor or beneficiary thereof, in the event taxes, penalties or excise
taxes may ultimately be determined to be applicable to any payment or benefit
received by the Executive or any successor or beneficiary thereof.
 
11. Definitions.
 
(a) “Change In Control” shall mean any of the following events:
 
i. The date on which any person, entity or group that has entered into a merger,
acquisition, consolidation, purchase, stock acquisition, asset acquisition, or
similar business transaction with AGI acquires:
 
(1) ownership of stock of AGI that, together with any stock previously held by
such person, entity or group, constitutes more than fifty percent (50%) of the
total voting power of the stock of the Company; or
 
(2) assets from AGI (including its subsidiaries) that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) of fifty percent (50%) of all of the assets of AGI (including its
subsidiaries) during the twelve-month period ending on the date of such
acquisition; provided, however, that any transfer of assets to related parties
described in Treasury Regulation § 1.409A-3(i)(5)(vii)(B)(1) shall not
constitute a Change In Control.
 
ii. the date on which a majority of members of AGI’s Board of Directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
before the date of such appointment or election.
 
(b) “Competitor” shall mean any person, company (except the Company), firm,
organization or other entity which engages in the development, marketing,
organizing, operation or conducting of student tours, including, without
limitation, those tours designed for primary and secondary school students.
 
(c) “Confidential Information” shall be given its broadest possible
interpretation and shall mean any and all information disclosed or made
available by the Company to the Executive including, without limitation, any
information which is not publicly known or available upon which the Company’s
business or success depends.
 
(d) “IRC” shall mean the Internal Revenue Code of 1984, as amended, and all
Treasury regulations and applicable authorities promulgated thereunder.
 
(e) “Involuntary Termination Without Cause”  shall mean the Executive’s
Termination of Service which is initiated by the Company without “Cause” as
defined herein.  Involuntary Termination Without Cause shall not include a
termination by reason of the Executive’s death or disability and shall not
include a termination which is initiated by the Executive for which the Company
requires an alternative effective date. For purposes of this Agreement, “Cause”
shall mean termination for any one of the following reasons: (i) the Executive’s
conviction, pleading guilty or no contest with respect to a felony or a
misdemeanor involving dishonesty or moral turpitude; (ii) the Executive’s
commission of any act of theft, fraud, dishonesty, or falsification of any
employment or Company records; (iii) the Executive’s engagement in misconduct
that is materially detrimental to the Company’s reputation or business, as
determined by at least two thirds (2/3) of the members of the Board; (iv) upon
written notice to the Executive of Executive’s insubordination or refusal
without proper legal reason to substantially perform the duties and
responsibilities required  by the Chief Executive Officer of the Company or the
Board, other than by reason of mental or physical illness or incapacity, and the
Executive’s failure to cure such insubordination or to perform such duties and
responsibilities, as determined by the Chief Executive Officer of the Company or
the Board, in his or its sole discretion, within thirty (30) days of the date of
such notice; or (v) upon written notice to Executive of any breach by the
Executive of any material term of this Agreement and/or of the Executive’s
fiduciary duties to the Company and, if the breach is reasonably susceptible of
cure, the Executive’s failure to cure such breach within thirty (30) days of the
date of such notice, as determined by the Chief Executive Officer of the Company
or the Board, in his or its sole discretion.
 
(f) “Noncompete Period” shall be a period of two (2) years following the
termination of the Executive’s employment for any reason.
 
(g) “Nonsolicitation Period” shall be a period of two (2) years following the
termination of the Executive’s employment for any reason.
 
(h) “Restricted Area” shall be any state, province, territory or foreign country
in which the Company markets, operates or conducts its tour programs.
 
(i) “Termination for Good Reason”  shall mean a Termination of Service which is
initiated by the Executive by reason of (i) a material reduction in Executive’s
base compensation; (ii) a material reduction in Executive’s authority, titles,
duties and responsibilities; or (iii) the relocation of the Executive’s
principal office location of more than 50 miles from his or her present
location, where such reduction or change is made without the Executive’s prior
consent, and is not cured by the Company within forty-five (45) days of its
receipt of written notice of such adverse circumstances from the Executive.  Any
notice of termination for Good Reason must be made no later than ninety (90)
days following the initial existence of such adverse circumstance and shall be
effective no earlier than the end of the Company’s forty-five (45) day cure
period and no later than one hundred thirty-five (135) days following such
initial occurrence.  If the Executive does not deliver to the Company a notice
of termination within the ninety (90) day period after Executive has knowledge
of an event constituting Good Reason, such event shall no longer constitute Good
Reason.
 
(j) “Termination of Service”  shall mean a “separation from service” (as such
concept is defined under IRC Section 409A) of the Executive’s employment with
the Company for any reason whatsoever, whether voluntary or involuntary.
 
(k) “Trade Secrets” shall be given its broadest possible interpretation and
shall mean any and all documents, information or other data (whether recorded or
otherwise) (as defined below), which concerns the Company or business and which
(i) derives independent economic value, actual or potential, from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  Trade Secrets
includes, without limitation, information related to the Company’s student
customers, potential student customers, suppliers, partners, service providers,
travel operators, vendors, marketing plans, advertising, contracts, potential
contracts, tour group leaders, potential tour group leaders, tour group leader
training plans, strategies, forecasts, pricing, methods, practices, techniques,
business plans, financial plans, research, development, purchasing, accounting,
programming and/or tour development.
 
(l) “Severance Benefits” shall mean the involuntary severance benefits provided
under Section 1.
 
12. Remedies and Injunctive Relief.  Executive understands and agrees that any
violation of this Agreement may cause immediate and irreparable harm to the
Company, the exact extent of which may be difficult to ascertain, and that the
remedies at law for any such violation may not adequately compensate the
Company.  Therefore, Executive agrees that, in addition to such other damages or
remedies that may be available, including but not limited to the cessation of
payments provided for in Section 1 above, Executive shall be entitled to
specific performance and/or immediate, preliminary and permanent injunctive
relief for any violations of this Agreement and, for such purposes, Executive
irrevocably consents to the jurisdiction of the United States District Court for
the Eastern District of Washington and the Spokane County Superior Court.  The
Company shall be entitled to such relief without the necessity of proving actual
damages or posting a bond.
 
13. Arbitration.  Except as set forth in Section 11 above, any controversy
relating to this Agreement shall be settled by binding arbitration according to
the applicable employment dispute resolution rules of the American Arbitration
Association in Spokane, Washington.
 
14. Governing Law.  To the extent not preempted by federal law, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Washington, without reference to principles of conflict of laws.  The Agreement
is intended to constitute a “welfare benefit plan” providing benefits to “a
select group of management and highly compensated employees” under Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The Company is
the “named fiduciary” and hereby adopted the ERISA Claims Procedures which are
attached hereto as Exhibit B and incorporated herein.
 
15. Assignment.  The Executive shall not assign, sell, transfer, delegate or
otherwise dispose of any rights or obligations under this Agreement without the
prior written consent of the Company.  The Company may assign its rights under
this Agreement without Executive’s consent.
 
16. Voluntary Agreement.  The Executive expressly acknowledges that the
Executive has voluntarily executed this Agreement and that the Executive has had
the opportunity to be represented and advised by counsel concerning the terms
and conditions of this Agreement as well as the Executive’s execution thereof.
 
17. Entire Agreement; Waivers; Modification.  Except as provided below, with the
exception of previously executed nondisclosure, nonsolicitation, noncompetition
or confidentiality agreements, this Agreement is intended by the parties to be
the complete, exclusive and final expression of the Company’s and the
Executive’s agreement with respect to the subject matters hereof, provided,
however, to the extent that the terms of this Agreement enhance to the benefit
of the Company the provisions of such previously executed agreements, if any,
such terms in this Agreement shall prevail.  No waiver of any of the provisions
of this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed or construed as a further, continuing or subsequent
waiver of any such provision or as a waiver of any other provision of this
Agreement.  No failure to exercise and no delay in exercising any right, remedy
or power hereunder shall preclude any other or further exercise of any other
right, remedy or power provided herein or by law or in equity.  The Company and
the Executive expressly agree that (i) this Agreement shall survive any
termination or cessation of the Executive’s employment by the Company or by the
Executive, and (ii) this Agreement may not be altered, amended, changed,
terminated or modified in any respect except by a written instrument clearly
expressing the intent to so modify this Agreement signed by the Executive and an
officer or director of the Company.
 
18. Severability.  If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to exceed the limitations
permitted by applicable law, as determined by such court in such action, then
the provisions will be deemed reformed to the maximum limitations permitted by
applicable law and the parties hereby expressly acknowledge their desire that in
such event such action be taken.  Notwithstanding the foregoing, the Company and
the Executive further agree that if any term, provision, covenant or condition
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the provisions shall remain in full
force and effect and in no way shall be affected, impaired or invalidated.
 
19. Descriptive Headings.  Descriptive headings contained herein are for
reference only and in no way define, limit, extend or describe the scope of this
Agreement or any provisions thereof.
 
20. Counterparts.  This Agreement may be executed in two or more counterparts,
with each an original, and with both together constituting one and the same
instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

   
The Company:
   
Ambassadors Group, Inc.
   
By /s/ Anthony F. Dombrowik
   
Name: Anthony F. Dombrowik
   
Title: CEO
   
Ambassador Programs, Inc.
   
By /s/Anthony F. Dombrowik
   
Name: Anthony F. Dombrowik
   
Title: CEO
   
Executive:
   
By /s/ Eric Anderson
   
3036 NE Ainsworth St.
Portland, OR 97211
 
 
 



 
EXHIBIT A: GENERAL RELEASE

 
 
THIS GENERAL RELEASE (“Release”) is made effective as of the date set forth
below, by and between Ambassadors Group, Inc. and Ambassador Programs, Inc
(collectively, the “Company”), and _______________ [Insert Executive Name]
(“Executive”) with reference to the following:
 
1. Separation of Employment:  Executive separated employment with Company,
effective _________________.  By Executive’s signature below, Executive
acknowledges that Executive has received payment for any and all outstanding
wages, overtime, bonuses, commissions and accrued but unused vacation pay, and
that Executive is not owed any further payment of any type as a result of
his/her employment by Company.
 
2. Payments:  In consideration of Executive’s entering into this Release and
complying with all of the terms and conditions of the Severance Plan & Agreement
which is attached hereto and incorporated herein (the “Agreement”), Company
agrees to pay Executive the Severance Benefits provided under the terms of the
Agreement, to which Executive is not otherwise entitled, subject to the term and
conditions specified therein.
 
3. General Release:  For and in consideration of the payments described in
Paragraph 2, above, to which Executive is not otherwise entitled, and for other
good and valuable consideration:
 
(a) Executive hereby voluntarily, knowingly and willingly releases, acquits and
forever discharges Company including, without limitation, each of its former,
current and future agents, executives, officers, directors, shareholders,
investors, joint venturers, attorneys, representatives, predecessors,
successors, assigns, owners and servants and each of Company’s former, current
and future parents, subsidiaries, divisions, affiliates, predecessors,
successors and assigns and all of their current, former and future agents,
executives, officers, directors, shareholders, investors, joint venturers,
attorneys, representatives, predecessors, successors, assigns, owners and
servants, from any and all claims, costs or expenses of any kind or nature
whatsoever, whether known or unknown, foreseen or unforeseen, including, without
limitation, any employment related discrimination or harassment claims under the
Americans with Disabilities Act, Title VII of the Civil Rights Act, the Family
Medical Leave Act, the Employment Retirement Income Security Act, the Washington
Law Against Discrimination, the Washington Constitution, the Washington Labor
Code, the Age Discrimination In Employment Act or under common law, which
against any or all of them Executive ever had, now has or hereinafter may have,
up to and including the date of Executive’s execution of this Agreement,
including, without limitation, those arising out of or in any way related to
Executive’s employment at Company or the separation of that employment.
 
(b) It is a condition hereof, and it is Executive’s intention in the execution
of the General Release in subparagraph 3(a), above, that the same shall be
effective as a bar to each and every claim specified above, and in furtherance
of this intention, Executive hereby expressly waives any and all rights and
benefits conferred upon Executive by Section 1542 of the California Civil Code,
or its Washington State equivalent,  which provides:
 
(c) A general release does not extend to claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the Release,
which if known by him or her must have materially affected his or her settlement
with the debtor.
 
4. Miscellaneous:
 
(a) Executive represents and warrants that Executive has not assigned or
transferred, or purported to assign or transfer, to any person, firm,
corporation or entity any claim or other matter released by this
Agreement.  Executive agrees to indemnify Company and anyone else released by
this Agreement and hold them harmless against any claims, costs or expenses,
including, without limitation, attorneys’ fees actually paid or incurred,
arising out of, related to or in any manner whatsoever connected with any such
transfer or assignment or purported or claimed transfer or assignment.
 
(b) Should any provision or term or part of a provision or term, of this
Agreement be declared or determined by any court or arbitrator to be illegal or
invalid, the validity of the remaining parts, provision or terms shall not be
affected thereby and said illegal or invalid part, provision or term shall not
be deemed to be a part of this Agreement.
 
(c) This Agreement shall be governed by the laws of the State of Washington
except where they may be preempted by federal law.
 
(d) Nothing contained in this Agreement nor the fact that the parties sign this
Agreement shall be considered as an admission of any type by either party.
 
(e) Company and Executive agree that this Release, consisting of this document
and the Agreement incorporated herein by reference, constitutes the entire
agreement between the parties.
 
(f) Executive acknowledges that:  (i)  Executive fully understands the terms of
this Agreement including, without limitation, the significance and consequences
of the General Release in Paragraph 3, above; (ii) Executive is executing this
Agreement in exchange for consideration in addition to anything of value to
which Executive is already entitled; and (iii) Executive is fully satisfied with
the terms of this Agreement and is executing this Agreement voluntarily,
knowingly, willingly and without duress.
 
(g) Pursuant to the Older Workers Benefit Protection Act, Company and Executive
acknowledge and agree that:  (i) Executive will have twenty-one (21) days to
consider the terms of this Agreement (including, without limitation, Executive’s
release and waiver of any and all claims under the Age Discrimination In
Employment Act) before executing it; (ii) Executive will have seven (7) days
after Executive’s execution of this Agreement in which to revoke this Agreement,
in which event a written notice of revocation must be received by the Company on
or before the seventh day after Executive’s execution of this Agreement; and
(iii) this Agreement will not become effective and enforceable until the seven
(7) day revocation period has expired without revocation of the Agreement by
Executive.
 
IN WITNESS HEREOF, this Release is entered into and executed by the parties on
the date set forth below.

   
The Company:
   
Ambassadors Group, Inc.
   
By:
   
Name:
   
Title:
   
Ambassador Programs, Inc.
   
By:
   
Name:
   
Title:
   
Executive:
   
 
(Signature)



 
EXHIBIT B: ERISA CLAIMS PROCEDURES

 
 
1.           Administration.  The Severance Plan & Agreement (the “Agreement”)
shall be administered by the person or persons appointed by the Board (the
Administrator), which shall have the exclusive right and full discretion (i) to
interpret the Agreement, (ii) to decide any and all matters arising under the
Agreement, and (iii) to make all other arrangements and determinations necessary
or advisable for the administration of the Agreement, including determinations
regarding eligibility for benefits payable thereunder.  All interpretations of
the Administrator with respect to any matter hereunder shall be final,
conclusive and binding on all persons affected thereby.  No member of the
Administrator shall be liable for any determination, decision, or action made in
good faith with respect to the Agreement.  The Company shall indemnify and hold
harmless the members of the Administrator from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any act
or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations hereunder, other than such liabilities, costs,
and expenses as may result from the bad faith, willful misconduct, or criminal
acts of such persons.
 
2.           Claims Procedures.  At any time, the Executive (or his authorized
representative) claiming benefit under the Agreement, may file a written claim
with the Administrator setting forth the nature of the benefits claimed, the
amount thereof, and the basis for claiming entitlement to such benefit.  The
Administrator shall determine the validity of the claim and communicate a
decision to the claimant promptly and, in any event, not later than ninety (90)
days after receipt of the claim by the Administrator.  Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (i) the specific reason or reasons
for the denial, (ii) specific reference to any provisions of the Agreement
(including any internal rules, guidelines, protocols, criteria, etc.) on which
the denial is based, (iii) description of any additional material or information
that is necessary to process the claim, and (iv) an explanation of the procedure
for further reviewing the denial of the claim and the claimant’s right to submit
the claim for binding arbitration in the event of  an adverse determination on
review.
 
3.           Review Procedures.  Within sixty (60) days after the receipt of a
denial on a claim, a claimant or his/her authorized representative may file a
written request for review of such denial.  Such review shall be undertaken by
the Board and shall be a full and fair review.  The claimant shall have the
right to review all pertinent documents.  The Board shall issue a decision not
later than sixty (60) days after the receipt of a request for review from a
claimant unless special circumstances, such as the need to hold a hearing,
require a longer period of time, in which case a decision shall be rendered as
soon as possible but not later than one hundred twenty (120) days after the
receipt of the claimant’s request for review.  The decision on review shall be
in writing and shall include specific reasons for the decision written in a
manner calculated to be understood by the claimant with specific reference to
any provisions of the Agreement on which the decision is based and shall include
an explanation of the claimant’s right to submit the claim for binding
arbitration in the event of  an adverse determination on review.



